 



EXHIBIT 10.10

TRG INCENTIVE PLAN
(as amended and restated, effective January 1, 2003)

The Ryland Group, Inc. (the “Company”) has established the TRG Incentive Plan
(the “Plan”) to provide incentive compensation for those key employees whose
efforts may significantly affect the Company’s earnings and performance. The
Plan provides for the payment of cash awards as well as the issuance of Common
Stock of the Company and the crediting of Stock Units as awards under The Ryland
Group, Inc. 2002 Equity Incentive Plan, the terms of which are incorporated
herein by reference for all relevant purposes.



1.   Definitions.       The terms below shall have the following meanings:



  (a)   “Board” shall mean the Board of Directors of the Company.     (b)  
“Cash Account” shall mean an account established for each Participant to be
credited with the cash portion of Performance Awards. The Cash Account shall
consist of separate sub-accounts for amounts credited, if any, with respect to
each Performance Year.     (c)   “Code” shall mean the Internal Revenue Code of
1986, as amended from time-to-time and any successor to such Code.     (d)  
“Committee” shall mean the Compensation Committee of the Board or a subcommittee
of the Compensation Committee composed of two or more “outside directors” as
defined in Code Section 162(m) and the regulations thereunder.     (e)   “Common
Stock” shall mean shares of Common Stock of the Company.     (f)   “Common Stock
Account” shall mean an account established for each Participant to be credited
with the Stock Unit portion, if any, of Performance Awards. The Common Stock
Account shall consist of separate sub-accounts for Stock Units credited, if any,
with respect to each Performance Year.     (g)   “Company” shall mean The Ryland
Group, Inc., its subsidiaries, partnerships and other related entities and
affiliates, except where the context applies solely to The Ryland Group, Inc. as
determined by the Committee.     (h)   “Employee” shall mean any person employed
by the Company.     (i)   “Fair Market Value” shall mean a price or value for
the Common Stock of the Company, as determined by the Committee to be the fair
market value of the Common Stock, which can be the opening, closing or other
quoted price on the New York Stock Exchange or other exchange on which the
Common Stock is traded or the first, last or other reported sales price if
quoted on the NASDAQ National Market System or other over-the-counter market.

1



--------------------------------------------------------------------------------



 





  (j)   “Participant” shall mean an Employee selected to participate in the Plan
pursuant to Section 2.     (k)   “Performance Award” shall mean the amount of
any award to a Participant based on the Company’s achievement of the Performance
Goal(s) for a Performance Period.     (l)   “Performance Goal” shall mean the
performance target selected by the Committee to determine the amount of any
Performance Award under the Plan.     (m)   “Performance Period” shall mean the
period as established pursuant to Section 4 over which the Performance Goal(s)
are measured for the purpose of determining the extent to which a Performance
Award is earned.     (n)   “Performance Year” shall mean the final fiscal year
of the Company of the Performance Period over which Performance Goals are
measured for the purpose of determining the extent to which a Performance Award
is earned.     (o)   “Stock Unit” shall mean a unit representing one share of
Common Stock.     (p)   “Vested Deferred Award” shall mean the portion of any
Deferred Award which is vested pursuant to the Plan, but which has not been paid
to the Participant.



2.   Participants.       The Committee periodically determines those Employees
who are eligible and selected to participate in the Plan.   3.   Administration.
      The Plan is administered by the Committee. The Committee shall establish
the Performance Goal(s) for each Performance Period, review the Company’s actual
performance results to assess the extent to which Performance Goal(s) have been
met and Performance Awards have been earned, approve Performance Awards and make
any other determinations, interpretations or decisions required in connection
with the Plan. The Committee shall have the authority to amend, modify and
interpret the Plan and make all determinations relating to the Plan and the
Participants. Decisions of the Committee on all matters relating to the Plan are
conclusive and binding on all parties, including the Company and the
Participants. No member of the Committee is liable for any act done or
determination made in good faith in administering, construing or interpreting
the Plan.   4.   Performance Awards.



  (a)   Establishment of Performance Awards. For each Performance Year and/or
Performance Period, the Committee shall determine and set forth in writing not
later than 90 days after the commencement of the Performance Year:

        (i) the Participants;

2



--------------------------------------------------------------------------------



 

        (ii) the target amount of and formula for determining Performance
Awards;         (iii) the Performance Goal or Goals for determining Performance
Awards;         (iv) whether the Performance Awards will be paid in cash, Common
Stock or Stock Units; and         (v) any other terms relating to Performance
Awards under the Plan.

     
The Performance Goal or Goals shall be based upon the average return on
stockholders’ equity of the Company as set forth in the audited financial
statements for the Performance Year and the two fiscal years prior to the
Performance Year. The maximum Performance Award that may be earned by any
Participant for any Performance Year is $6,000,000. The Committee may reduce or
eliminate Performance Awards for any reason in its sole discretion, but may not
increase the amount of a Performance Award payable to any Participant for a
given Performance Period after the Performance Goal for that period has been
established.
   

  (b)   Determination, Payment and Crediting of Performance Awards.

        (i) Within 90 days after the end of each Performance Year, the Committee
shall determine and set forth in writing the amount of any Performance Award
earned by a Participant or group of Participants.         (ii) One-third of each
Performance Award (the “Initial Payment”) shall vest as of January 1 of the
Company’s first fiscal year following the related Performance Year and shall be
payable within 90 days thereafter, but not earlier than the Committee’s
determination that such award was earned. As determined by the Committee, either
all or one-half of the Initial Payment shall be paid in cash and either none or
one-half shall be paid in a whole number of shares of Common Stock determined by
dividing one-half of the Initial Payment by the Fair Market Value of the Common
Stock on the first trading day of the Company’s first fiscal year following the
related Performance Year, provided that if a fractional number of shares
results, cash shall be paid in lieu of any fractional share.         (iii) The
remaining two-thirds of each Performance Award (the “Deferred Award”) shall be
credited to the Participant’s Cash Account or, if applicable, to the
Participant’s Common Stock Account, effective as of January 1 of the Company’s
first fiscal year following the related Performance Year. As determined by the
Committee, either all or one-half of the Deferred Award shall be credited to the
Participant’s Cash Account and either none or one-half of the Deferred Award
shall be credited in the form of Stock Units to the Participant’s Common Stock
Account. For the purposes of the foregoing, the number of Stock Units, if any,
to be credited to the Participant’s Common Stock Account shall be equal to
one-half of the Deferred Award earned divided by the Fair Market Value of the
Common Stock on the first trading day of the Company’s first fiscal year
following the related Performance Year. If a fractional number of shares results
from the calculation of the Stock Units credited to a Common Stock Account, cash
will be credited to the Participant’s Cash Account in lieu of any fractional
shares.

3



--------------------------------------------------------------------------------



 

        (iv) No Performance Award(s) shall be earned or credited for any
Performance Year in which a Participant’s termination of employment occurs.



  (c)   Rights in Respect of Stock Units. Stock Units shall not represent an
actual ownership interest in Common Stock and the Participant shall have no
voting or other rights as a stockholder in respect of Stock Units including,
except as provided in the next sentence, any right to payment on account of
dividends or distributions in respect of the Common Stock represented thereby.
With respect to the total amount of any cash dividends paid annually in respect
of the Company’s Common Stock, Participants are entitled to receive an annual
cash payment in an amount equal to the annual cumulative total of dividends
declared and paid for any particular calendar year (the “Dividend Determination
Year”), to the extent of any dividends not previously paid to or received by a
Participant, which the Participant would have received if the Stock Units
credited to the Participant’s Common Stock Account actually had represented
shares of Common Stock as of the record date (this payment is referred to as the
“Annual Payment”). The right to this Annual Payment applies to the cumulative
annual amount of cash dividends paid on account of the Common Stock on any
record date on or after the end of a Performance Year related to the Stock Units
credited to the Participant’s Common Stock Account, to the extent of any
dividends not previously paid to or received by a Participant. The Annual
Payment shall be determined and paid within 45 days of the later of October 15th
or the third quarter record date for a quarterly cash dividend payable during
the Company’s fiscal year for any applicable Dividend Determination Year.    
(d)   Earnings on Cash Account. Earnings can be credited to a Participant’s Cash
Account on a basis, in a manner, and at the rate established from time-to-time
by the Committee that is reasonable under Section 162(m) of the Internal Revenue
Code.



5.   Vesting and Payment of Deferred Awards.



  (a)   Vesting of Deferred Awards.

        (i) The Deferred Award for a Performance Year will vest in two equal
installments on January 1 of each of the Company’s second and third fiscal years
following the related Performance Year (the “Vesting Date”) provided the
Participant is employed by the Company on the Vesting Date.         (ii)
Notwithstanding Section 5(a)(i), upon the death, disability or retirement of a
Participant, all amounts of Deferred Awards shall become fully vested and be
paid to the Participant or the Participant’s beneficiary in accordance with the
terms of this Plan.         (iii) Upon a Participant’s voluntary termination of
employment with the Company, all Vested Deferred Awards shall be paid to the
Participant in accordance with the terms of this Plan and any Deferred Awards
which have not vested as of the effective date of the Participant’s voluntary
termination of employment shall be forfeited.

4



--------------------------------------------------------------------------------



 

        (iv) Upon a Participant’s involuntary termination of employment by the
Company without cause, all Vested Deferred Awards shall be paid to the
Participant in accordance with the terms of this Plan and any Deferred Awards
which have not vested as of the effective date of the Participant’s involuntary
termination of employment shall be forfeited.         (v) Upon a Participant’s
termination of employment by the Company “for cause,” the Participant forfeits
all Performance Awards, all Initial Payments that have not been paid, and all
unvested and Vested Deferred Awards credited to the Participant’s Cash or Common
Stock Accounts. A termination “for cause” is a termination pursuant to a finding
or determination by the Company of theft, fraud, embezzlement or any act which
is detrimental or damaging to the business, operation or reputation of the
Company.



  (b)   Payment of Vested Deferred Awards. Vested Deferred Awards shall be paid
to a Participant within 90 days of the related Vesting Date. Payments shall be
made in cash to the extent the Vested Deferred Award is credited to a
Participant’s Cash Account and in a number of shares of Common Stock equal to
the Stock Units to the extent the Vested Deferred Award is credited to the
Participant’s Common Stock Account. The Stock Units credited to a Participant’s
Common Stock Account in connection with a Vested Deferred Award can be converted
to and paid in cash, if determined by the Committee, in the amount of the
closing Fair Market Value of the shares of Common Stock related to the Stock
Units converted and paid in cash on the first trading day of the Company’s
fiscal year in which the conversion or cash payment is made.



6.   Dilution and Other Adjustments.       The Committee can, in its sole
discretion, require an adjustment in the Common Stock Accounts held by
Participants in the event of any change in the outstanding shares of Common
Stock by reason of any stock dividend or stock split, recapitalization,
reclassification, merger, share exchange, consolidation, combination or exchange
of shares or other similar change.   7.   Change of Control.



  (a)   For purposes of this Plan, a Change of Control shall mean:

        (i) The acquisition by any person, other than the Company or any
employee benefit plans of the Company, of beneficial ownership of 20 percent or
more of the combined voting power of the Company’s then outstanding voting
securities;         (ii) The first purchase under a tender offer or exchange
offer, other than an offer by the Company or any employee benefit plans of the
Company, pursuant to which shares of Common Stock have been purchased;        
(iii) During any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Company cease
for any reason to constitute at least a majority thereof, unless the election or
the nomination for the election by stockholders of the Company of each new
director

5



--------------------------------------------------------------------------------



 

          was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of the period; or        
(iv) Approval by stockholders of the Company of a merger, consolidation,
liquidation or dissolution of the Company, or the sale of all or substantially
all of the assets of the Company.



  (b)   Upon the occurrence of a Change of Control, all Deferred Awards shall
immediately vest and be paid to Participants within 14 days of the date on which
the Change of Control occurs.



8.   Miscellaneous.



  (a)   Tax Withholding. The Company shall have the right to deduct from any
payments made or benefits accrued under the Plan, any Federal, state, or local
taxes required by law to be withheld. In the case of awards paid in Common
Stock, a Participant may elect to have any portion of any withholding taxes
payable in respect of a distribution of Common Stock satisfied through the
retention by the Company of shares of Common Stock having a Fair Market Value on
the date of withholding equal to the withholding amount, subject to compliance
with any requirements of applicable law and subject to such other restrictions
as the Company may impose.     (b)   Employment Rights. Neither the Plan nor any
action taken hereunder shall be construed as giving an Employee or Participant
any right to be retained in the employ of the Company nor shall any action taken
hereunder be construed as entitling the Company to the services of any Employee
or Participant for any period of time.     (c)   Beneficiaries. Each Participant
shall have the right, at any time, to designate a beneficiary or beneficiaries
(both primary and contingent) to whom payments under this Plan shall be made if
the Participant dies and amounts under this Plan are payable following the
Participant’s death. Any beneficiary designation shall be made in writing and
filed with the Company and shall become effective only when received and
accepted by the Company.



 
A Participant may change his beneficiary designation by filing a new designation
with the Company. The filing of a new beneficiary designation will cancel any
and all beneficiary designations previously filed.



 
If a Participant fails to designate a beneficiary, or if all designated
beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, the payments under this Plan shall be made to the
Participant’s Estate.



  (d)   Nontransferability. A person’s rights and interest under this Plan,
including amounts payable, shall be solely the rights of a general unsecured
creditor of the Company and such rights may not be assigned, pledged or
transferred except to a designated beneficiary as provided above.

6



--------------------------------------------------------------------------------



 





  (e)   Governing Law. All matters relating to the Plan or to any Performance
Awards granted under the Plan shall be governed by the laws of the State of
Maryland.     (f)   Shareholder Approval. The Plan, as amended and restated
herein, shall be submitted to the Company’s stockholders for approval in
accordance with Code Section 162(m). After the Plan is approved by the Company’s
stockholders, this Plan may not be amended or changed without stockholder
approval if the amendment or change would limit the deductibility of Performance
Awards paid or distributed pursuant to the Plan under Code Section 162(m).



9.   Amendments.       Subject to Section 8(f) above. The Committee may, in
their sole and absolute discretion, amend, suspend or terminate the Plan or any
portion of the Plan at any time. The Committee may also, at any time, in their
sole and absolute discretion, amend, revise or modify the terms of a
Participant’s Performance Award(s) or any terms or conditions related to a
Participant’s Performance Award(s), including the terms and conditions related
to the vesting and payment of Performance Award(s), Initial Payment(s) and any
Deferred Awards, notwithstanding anything in this Plan or in any Performance
Award to the contrary.

7